                    1

                    2

                    3

                    4

                    5

                    6

                    7

                    8                       UNITED STATES DISTRICT COURT
                    9       CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
                   10

                   11 TERRAL TRAPP, an individual,             Case No. 8:19-cv-00266-JVS (ADSx)
                   12              Plaintiff,                  ORDER GRANTING JOINT
                                                               STIPULATION FOR DISMISSAL
                   13                                          WITH PREJUDICE
                             v.
                   14
                      NWP SERVICES CORPORATION, a              Action Filed:     November 26, 2018
                   15 Texas corporation, REALPAGE, INC.,       Trial Date:       March 10, 2020
                      a Delaware corporation, an individual;   District Judge: Hon. James V. Selna
                   16 and DOES 1 through 20, inclusive,        Magistrate Judge: Hon. Autumn D. Spaeth
                   17              Defendants.
                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

Trapp - Order on   27
Joint Stip for

                   28
                                                                             Case No. 8:19-cv-00266-JVS (ADSx)
                             ORDER GRANTING JOINT STIPULATION FOR DISMISSAL WITH
                                                 PREJUDICE
                    1                                          ORDER
                    2         Pursuant to the Joint Stipulation for Dismissal with Prejudice filed by the parties
                    3   to this action, the case is hereby dismissed with prejudice in its entirety pursuant to
                    4   Federal Rule of Civil Procedure 41(a)(1)(A)(ii). Each party to bear its own attorney’s
                    5   fees and costs.
                    6

                    7   DATED: September 24, 2019
                                                              Honorable James V. Selna
                    8                                         UNITED STATES DISTRICT JUDGE
                    9
                                                                                                         39877275.1

                   10

                   11

                   12

                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

Trapp - Order on   27
Joint Stip for

                   28
                                                             1           Case No. 8:19-cv-00266-JVS (ADSx)
                                              [PROPOSED] ORDER GRANTING JOINT
                                          STIPULATION FOR DISMISSAL WITH PREJUDICE
